DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:   	“said one inlet port” in line 7 should read “said at least one inlet port”. 	 	  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said porous membrane having an upward surface positioned in said upper sub-channel for adhering of epithelium cells, and a downward surface positioned in said lower sub-channel for adhering of endothelial cells" in lines 6-9.  However, it is unclear how the porous membrane that a portion of the upper sub-channel and lower sub-channel also positioned inside said upper sub-channel and lower sub-channel. For examination purposes, the limitation is interpreted as “said porous membrane having an upward surface facing said upper sub-channel for adhering of epithelium cells, and a downward surface facing said lower sub-channel for adhering of endothelial cells" 	Claims 2-7 are rejected by virtue of their dependency upon a rejected base claim. 	
Claim 1 recites the limitation "a gas pump coupled upstream of said upper sub-channel for supplying a pressurized gas" in lines 25-26. It is unclear as to which element of the system the gas pump should be coupled to. For examination purposes, the limitation is interpreted as "a gas pump disposed upstream of said upper sub-channel for supplying a pressurized gas".
Claim 1 recites the limitation "an aerosol inlet which is disposed upstream of said chamber and  which is coupled downstream of said nebulizer" in lines 28-29. It is unclear as to the element of the system the aerosol inlet should be coupled to. For examination purposes, the limitation is interpreted as "an aerosol inlet which is disposed upstream of said chamber and  which is disposed downstream of said nebulizer".
Claim 2 recites the limitation "said organ chips" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to – said at least one organ chip comprising a plurality of organ chips – or define a plurality of organs chips earlier in the claims.
Claim 2 recites the limitation "said medium containers" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to – said at least one medium container comprising a plurality of medium containers – or define a plurality of medium containers earlier in the claims.
Claim 2 recites the limitation "said liquid outlets" in line 3, "said lower sub-channels" in line 4, "said pump inlets" in line 5, "said pump outlets" in lines 6-4, "said liquid inlets" in line 7, "said outlet ports" in line 9, and "said gas inlets" in line 10. There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "said at least medium container comprises a plurality of said medium containers that are coupled" in lines 2-3. It is unclear as to which element of the system that the medium containers should be coupled to. For examination purposes, the limitation is interpreted as "a plurality of said medium containers that are coupled respectively to said plurality of said organ chips".
Claim 4 recites the limitation "a filter which is coupled downstream of a gas outlet" in lines 1-2. It is unclear as to which element of the system the filter should be coupled to. For examination purposes, the limitation is interpreted as " a filter which is disposed downstream of a gas outlet".
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie et al. (US 2014/0158233; hereinafter “Leslie”) in view of Huh et al. (WO 2010/009307 A2; “hereinafter “Huh”).
Regarding claim 1, Leslie discloses a biomimetic system for evaluating an effect of a test sample in vitro ([0021]), said biomimetic system comprising: 	at least one organ chip including an upper substrate, a lower substrate which defines a channel together with said upper substrate (FIGS. 1, 2 and 8: biomimetic organ on a chip device having an upper substrate and a lower substrate; [0021], [0096], [0112], [0213], [0218]), and a porous membrane which is disposed between said upper and lower substrates to divide said channel into an upper sub-channel and a lower sub-channel, said porous membrane having an upward surface facing said upper sub-channel for adhering of epithelium cells, and a downward surface facing said lower sub-channel for adhering of endothelial cells (FIG. 8; [0213], [0218]);  	a nebulizer for atomizing a test solution including the test sample into an aerosol (FIGS. 1-3: aerosol producing element (110) comprising a nebulizer 112);  	a gas pump coupled upstream of said upper sub-channel for supplying a pressurized gas (FIG. 1: air compressor 114; [0213], [0214]); and  	a chamber device defining therein a chamber, and having an aerosol inlet which is disposed upstream of said chamber and which is disposed downstream of said nebulizer so as to permit the aerosol from said nebulizer to be introduced into said chamber (FIGS. 2 and 10D: chamber (150) includes feed tube 130 defining an aerosol inlet formed by the upper open end of the feed tube 130 that is coupled to the nebulizer; [0059], [0082]-[0084]),  	at least one outlet port which is disposed downstream of said chamber and which is coupled upstream of a gas inlet for said upper sub-channel (FIGS. 2 and 10D: chamber (150) includes microchannels (142,143,145) each having an outlet coupled to an upper sub-channel (e.g., air culture channel) of an organ chip of a plurality of organ chips (e.g., via an adaptor); [0082]-[0084], [0088], [0089], [0213]), and  	at least one inlet port which is disposed upstream of said chamber and downstream of said gas pump compressor for introducing the pressurized gas into said chamber device, and which is positioned to permit the aerosol to be forced by the pressurized gas to flow out of said chamber into said upper sub-channel through said outlet port (FIG. 10D: inlet opening on the upper open end of the feed tube 130 that is coupled to the nebulizer). 	Leslie discloses moving fluid through at least one of the first microchannel and second microchannel having a liquid outlet (i.e., fluid can be introduced into and moved through the lower sub-channel, and which intrinsically includes a liquid outlet; Claim 81), but does not explicitly disclose at least one medium container which is configured for containing therein a liquid medium, and which is in fluid communication with the liquid outlet for said lower sub-channel; a liquid pump having a pump inlet coupled to said medium container to permit the liquid medium to be drawn out by said liquid pump from said medium container, and a pump outlet coupled to a liquid inlet for said lower sub-channel so as to permit the liquid medium to be driven by said liquid pump to flow into said lower sub-channel and then to be discharged back into said medium container to thereby circularly supply the liquid medium to said lower sub-channel for providing nutrition to the epithelium cells and the endothelial cells. 	Huh disclose a system comprising at least one organ chip including an upper substrate, a lower substrate defining a channel together with the upper substrate, a porous membrane arranged within the channel to divide the channel to an upper sub-channel and a lower sub-channel (FIG. 1; [0070]-[0071]), and a liquid pump having a pump inlet coupled to said medium container to permit the liquid medium to be drawn out by said liquid pump from said medium container, and a pump outlet coupled to a liquid inlet for said lower sub-channel so as to permit the liquid medium to be driven by said liquid pump to flow into said lower sub-channel and then to be discharged back into said medium container to thereby circularly supply the liquid medium to said lower sub-channel for providing nutrition to the epithelium cells and the endothelial cells (FIG. 1: pump 106 having an inlet arranged downstream of the medium container (104) and an outlet arranged upstream of the at least one organ chip that is in fluid communication with the medium container; [0070]-[0071]). 	In view of Huh, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the medium container and the pump of Huh with the system of Leslie such that the medium container and the pump are in fluid communication with the at least one organ chip with a reasonable expectation of successes. One of ordinary skill in the art would have made said modification for the purpose of facilitating the recirculation of the medium through the at least one organ chip, and thereby modify the recirculating fluid to contain desired components (e.g., concentration of an analytes), as disclosed by Huh ([0070]-[0071]). Further, one of ordinary skill in the art would have made said modification since Huh discloses that pumps are conventional and well-known components in the art ([0071]).	Furthermore, it is noted that the recitations of functional language "to permit the aerosol to be forced by the pressurized gas to flow out of said chamber into said upper sub-channel through said outlet port; and, to thereby circularly supply the liquid medium to said lower sub-channel for providing nutrition to the epithelium cells and the endothelial cells" are drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed gas pump and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 3, modified Leslie discloses the claimed liquid pump (Huh, at FIG. 1: pump 106; [0071]), does not explicitly disclose wherein the liquid pump is peristaltic pump. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the pump as disclosed by modified Leslie with a peristaltic pump, because doing so would have resulted in the substitution of art recognized for the same intended purpose of pumping fluid through the system, (see also MPEP Section 2144.07).
Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie in view of Huh as applied to claim 1 above, and further in view of Matsuura et al. (US 2012/0215200; hereinafter “Matsuura”).
Regarding claim 2, modified Leslie discloses biomimetic system according to claim 1. 	Modified Leslie further discloses wherein said at least one organ chip comprises a plurality of organ chips, each having an inlet and an outlet for each of the sub-channels (Leslie, at FIG. 10D; chamber (150) includes microchannels (142,143,145) having outlets, each coupled to an upper sub-channel (e.g., air culture channel) of an organ chip of a plurality of organ chips (e.g., via an adaptor); [0082]-[0084], [0088], [0089], [0213])).  	Modified Leslie further discloses wherein said chamber device has a plurality of outlet ports which are coupled respectively to said gas inlets for said upper sub-channels of said organ chips (Leslie, at FIG. 10D; chamber (150) includes microchannels (142,143,145) having outlets, each coupled to an upper sub-channel (e.g., air culture channel) of an organ chip of a plurality of organ chips (e.g., via an adaptor); [0082]-[0084], [0088], [0089], [0213])). 	Modified Leslie discloses the claimed medium container (Huh, at FIG. 1: medium container (104)), but does not explicitly disclose wherein the system of modified Leslie includes a plurality of medium containers. However, modified Leslie discloses wherein the system can include a plurality of organ chips. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date to have duplicated the medium container of modified Leslie such that each of the plurality of organ chips is coupled to a medium container, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art (see also MPEP § 2144.04 VI. B.). One would have been motivated to duplicate the medium container of modified Lesli for the purpose of providing each of the plurality of organ chips with desired medium, and thereby maintain desired culturing conditions in each of the plurality of organ chips.   
 	Modified Leslie discloses the claimed at least one liquid pump having an inlet in fluid communication with the medium container (Huh, at FIG. 1: pump 106), but does not explicitly disclose wherein said liquid pump has a plurality of pump inlets which are coupled respectively to said medium containers, and a plurality of pump outlets which are coupled respectively to said liquid inlets for said lower sub-channels of said organ chips.  	Matsuura discloses a pump for fluid delivery comprising a plurality of pump inlet and a plurality of pump outlet (FIG. 16; [0019], [0013], [0117]). 	In view of Matsuura, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the pump of modified Leslie with the pump of Matsuura to arrive at the claimed invention. Further, one of ordinary skill in the art would have made said modification because Matsuura discloses that the pump facilitates the transfer of more than one type of fluid, and mixing different types of fluid (Matsuura, at [0019]). Further, one would have made said modification because
said modification would have been the simple substitution of one known type of pump for another for the predictable result of conveying fluid through the system. 
 	 	Furthermore, it is noted that the recitation of functional language "to permit the aerosol entrained in the pressurized gas to be evenly distributed into the upper sub-channels of said organ chips" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed outlet ports and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 7, modified Leslie further discloses wherein said chamber device has a surrounding wall which extends about a longitudinal axis to define therein said chamber (FIG. 10D: chamber 150 is surrounded by a wall including wall defining the feed tube 130), and which further extends along the longitudinal axis to terminate at a lower closed end and an upper open end that defines said aerosol inlet (FIG. 10D: chamber 150 has a closed end (by a bottom wall 152) and an upper end having an opening (feed tube 130 having an upper open end), said surrounding wall having an upper wall segment and a lower wall segment which has a dimension larger than that of said upper wall segment (feed tube of the chamber 150 has a dimension that is smaller than the bottom end of the chamber; FIG. 10D), said outlet ports extending radially through said lower wall segment to be angularly displaced about the longitudinal axis (FIG. 10D: outlets of microchannels (142,143,145) coupled to the plurality of organ chips). 	Modified Leslie discloses the claimed invention except for the claimed location of said at least one inlet port on said upper wall segment. However, it would have been prima facie obvious to one of ordinary skill in the art the time of the effective filing date to have rearranged the at least one inlet port on said upper wall segment such that said at least one inlet port extending radially through said upper wall segment, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the at least one inlet port on said upper wall segment such that said at least one inlet port extending radially through said upper wall segment for the purpose of providing desired aerosol flow profile within the system (see also MPEP § 2144.04 VI. C.).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie in view of Huh as applied to claim 1 above, and further in view of Niazi (US 2011/0117538).
Regarding claim 4, modified Leslie discloses biomimetic system according to claim 1. 	Modified Leslie does not explicitly disclose a filter which is coupled downstream of a gas outlet for said upper sub-channel for filtering the gas discharged from said gas outlet for said upper sub-channel. However, modified Leslie does disclose wherein each of said upper and lower sub-channels of said at least one organ chip comprises an inlet and an outlet  (Leslie, at FIG. 10D; chamber (150) includes microchannels (142,143,145) having outlets, each coupled to an upper sub-channel (e.g., air culture channel) of an organ chip of a plurality of organ chips (e.g., via an adaptor); [0082]-[0084], [0088], [0089], [0213])). 	Niazi discloses a bioreactor comprising a gas outlet fitted with a filter configured to ensure that no biological cultures are released as an aerosol from the bioreactor (FIG. 1: filter 20; [0034]). 	In view of Niazi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the filter of Niazi with the outlet of the organ chip of modified Leslie for the purpose of preventing biological materials from escaping the bioreactor to the outside environment, and thereby preventing the exposure of the biological materials to the bioreactor operator (FIG. 1: filter 20; [0034]).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie in view of Huh as applied to claim 1 above, and further in view of Power et al. (US 2003/0150445; hereinafter “Power”).
Regarding claims 5 and 6, modified Leslie discloses biomimetic system according to claim 1. 	Modified Leslie discloses said nebulizer (FIGS. 1-3: aerosol producing element (110) comprising a nebulizer 112), but does not explicitly disclose wherein said nebulizer includes a vibratable piece configured to permit the test solution to be placed thereon, and including a peripheral segment and a central segment which is surrounded by said peripheral segment, and which is formed with a plurality of apertures each tapering downwardly, and 	a piezoelectric piece coupled on said peripheral segment such that when a current is applied to said piezoelectric piece, said vibratable member is driven to vibrate to cause the test solution passing through said apertures to be atomized into the aerosol; and wherein said nebulizer further includes a casing having an upper opening, a cavity extending downwardly from said upper opening along a longitudinal axis to terminate at a cavity bottom, and a communication port extending downwardly from said cavity bottom, said vibratable piece being disposed on said cavity bottom to permit said central segment of said vibratable piece to be in register with said communication port to thereby allow the aerosol to spray out of said casing from said communication port.  	Power discloses a nebulizer for generating an aerosol comprising:  	a vibratable piece configured to permit the test solution to be placed thereon, and including a peripheral segment and a central segment which is surrounded by said peripheral segment, and which is formed with a plurality of apertures each tapering downwardly (FIG. 1: vibratable member 40 having a periphery portion, and a plurality of tapered apertures; [0107]-[0108]), and 	a piezoelectric piece coupled on said peripheral segment such that when a current is applied to said piezoelectric piece (FIGS. 1 and 2: piezoelectric element 42; [0107] and [0111]), said vibratable member is driven to vibrate to cause the test solution passing through said apertures to be atomized into the aerosol (piezoelectric element 42 is disposed on the vibratable member 40, and includes an aperture to facilitate flow of liquid on the aerosol generator 3 including the vibratable member 40; thus, the piezoelectric piece is coupled to the periphery portion of the vibratable member 40; FIGS. 1 and 2; [0111]); and  	wherein said nebulizer further includes a casing having an upper opening (FIGS. 1 and 2: housing formed by portions 4 and 7; [0110]), a cavity extending downwardly from said upper opening along a longitudinal axis to terminate at a cavity bottom (FIGS. 1 and 2: cavity enclosing the aerosol generator 3 including the vibratable member 40; [0110]-[0111]), and a communication port extending downwardly from said cavity bottom (FIG. 1: nick 30; [0111]), said vibratable piece being disposed on said cavity bottom to permit said central segment of said vibratable piece to be in register with said communication port to thereby allow the aerosol to spray out of said casing from said communication port (aerosol generator 3 including the vibratable member 40 are disposed on the lower portion of the housing; [0110]-[0111]).  	In view of Power, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the nebulizer of modified Leslie with the nebulizer of Power. One of ordinary skill in the art would have made said modification because Leslie discloses that any type of nebulizer can be employed (Leslie, at [0059]). Further, one would have made said modification because doing so would have resulted in the substitution of art recognized for the same intended purpose of delivering aerosol to an organ-on-chip device, (see also MPEP Section 2144.07).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799